ON PETITION FOR REHEARING
PER CURIAM.
The appellee successfully defended his cause in a workers’ compensation appeal before this court and now petitions for rehearing, urging that we award him an attorney’s fee. The original request for *365attorney’s fees on appeal was made in the appellee’s brief instead of by separately-filed motion. Therefore, the request must be denied. See Brannon v. Marion County Sheriff’s Office, 391 So.2d 253 (Fla. 1st DCA 1980) and cases cited therein.
Accordingly, Petition for Rehearing is DENIED.
SHIVERS, WENTWORTH, JJ, and LILES, WOODIE A. (Retired), Associate Judge, concur.